Exhibit 10.23

 

AMENDMENT NO. 3 TO CREDIT AND SECURITY AGREEMENT

This AMENDMENT NO. 3 TO CREDIT AND SECURITY AGREEMENT (this “Agreement”) is
dated as of January 13, 2020 (the “Third Amendment Closing Date”),  by and among
WILLIAMS INDUSTRIAL SERVICES GROUP INC., a Delaware corporation  (the
“Company”), each of its direct and indirect Subsidiaries set forth on the
signature pages hereto as a “Borrower” (together with the Company, collectively,
the “Borrowers” and each individually, a “Borrower”), MidCap Funding IV Trust, a
Delaware statutory trust, individually as a Lender and as Agent (in such
capacity, together with its successors and assigns, “Agent”) and the other
financial institutions or other entities from time to time parties to the Credit
Agreement referenced below, each as a Lender.

RECITALS

A.          Agent, Lenders and Borrower have entered into that certain Credit
and Security Agreement, dated as of October 11, 2018  (as amended by that
certain Amendment No. 1 to Credit and Security Agreement dated as of October 16,
2019, and Amendment No. 2 to Credit and Security Agreement dated as of November
14, 2019 and effective as of November 13, 2019, the “Original Credit Agreement”
and as amended hereby and as it may be further amended, modified, supplemented
and restated from time to time, the “Credit Agreement”), pursuant to which the
Lenders have agreed to make certain advances of money and to extend certain
financial accommodations to Borrowers in the amounts and manner set forth in the
Credit Agreement.

B.          Borrower has requested, and Agent and all Lenders have agreed, to
amend certain provisions of the Original Credit Agreement, all in accordance
with the terms and subject to the conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrower
hereby agree as follows:

1.          Recitals.  This Agreement shall constitute a Financing Document and
the Recitals and each reference to the Credit Agreement, unless otherwise
expressly noted, will be deemed to reference the Original Credit Agreement as
amended hereby.  The Recitals set forth above shall be construed as part of this
Agreement as if set forth fully in the body of this Agreement and capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement (including those capitalized terms used in the
Recitals hereto).

2.          Amendments to Original Credit Agreement.  Subject to the terms and
conditions of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 4 below, the Original Credit Agreement is
hereby amended as follows:

(a)         The following defined terms are hereby added to Section 1.1 of the
Original Credit Agreement in appropriate alphabetical order:

“Third Amendment” means that certain Amendment No. 3 to Credit Agreement, dated
as of the Third Amendment Effective Date, by and among the Borrower, Agent and
Lenders.





MidCap / Williams / Amendment No. 3 to Credit Agreement




 

“Third Amendment Effective Date” means the date all the conditions precedent to
effectiveness of the Third Amendment as set forth therein are satisfied or
waived in accordance therewith.

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Total Debt as of the last day of such Test Period minus Unrestricted Cash in
excess of $2,500,000 as of the last day of such Test Period to (b) Consolidated
Adjusted EBITDA of the borrower and its Subsidiaries for such Test Period.

 

“Unrestricted Cash” means the balance of unencumbered cash and Cash Equivalent
Investments (as defined in the Term Loan Credit Agreement and which for greater
certainty shall not include any undrawn credit lines), in each case, to the
extent held in a deposit account in the United States subject to an account
control agreement reasonably satisfactory to the Agent.

 

(b)         Section 1.01 of the Existing Credit Agreement is hereby amended by
deleting the definition of “Total Leverage Ratio” therefrom.

 

(c)         The following defined terms contained in Section 1.1 of the Original
Credit Agreement are hereby amended and restated in their entirety as follows:

“Commitment Expiry Date” means the date that is four (4) years following the
Closing Date.

“Liquidity Reserve” means $1,000,000.

(d)         The definition of “Consolidated Adjusted EBITDA” in Section 1.1 of
the Original Credit Agreement is hereby amended,  to be effective beginning with
the Test Period ending December 31, 2019, as follows:

(i)          Clause (v) thereof is hereby amended and restated in its entirety
as follows:

“(v) any extraordinary losses and unusual or non-recurring charges, including,
without limitation, any severance, integration, facilities closing or relocation
costs and curtailments or modifications to pension and post retirement employee
benefit plans in an aggregate amount not to exceed (1) $2,500,000 in fiscal year
2018, (2) $1,500,000 (plus an additional $400,000 in respect of severance costs,
$300,000 in respect of legal costs, $200,000 in respect of consulting costs and
$600,000 in respect of restructuring costs, in each case, if and to the extent
described on Exhibit A to the Third Amendment) in fiscal year 2019 and (3)
$500,000 in any fiscal year thereafter;”

 

(ii)         Clause (xii) thereof is hereby amended and restated in its entirety
as follows:

“(xii) one-time, non-recurring customary and documented costs and expenses
deducted from net income during such period in connection with (A) the making of
the Loans and the negotiation, execution and delivery of the Financing
Documents, (B) the negotiation, execution and delivery of the Term





-2-

MidCap / Williams / Amendment No. 3 to Credit Agreement




 

Loan Financing Documents and the consummation of the transactions contemplated
thereunder, in an aggregate amount with respect to clauses (A) and (B) not to
exceed $350,000 and (C) the negotiation, execution and delivery of the Third
Amendment and the related amendment to the Term Loan Credit Agreement, in an
aggregate amount with respect to this clause (C) not to exceed $500,000; and”

 

(iii)       Clause (d) thereof is hereby amended and restated in its entirety as
follows:

“(d)       without duplication and to the extent included in determining such
Consolidated Net Income of the Company and its Subsidiaries, any extraordinary
or non-recurring non‑cash gains (or plus extraordinary non‑cash losses) for such
period and any gains (or plus losses) realized in connection with any Asset
Disposition by the Company and its Subsidiaries during such period (other than
gains in an amount not to exceed $638,940 received from the settlement with
Innova Global Inc. in connection with the Asset Disposition of Braden
Manufacturing, L.L.C.), all determined on a consolidated basis in accordance
with GAAP.”

 

(e)         The definition of “Corporate Adjusted EBITDA” in Section 1.1 of the
Original Credit Agreement is hereby amended as follows:

(i)          Clause (v) thereof is hereby amended and restated in its entirety
as follows:

“(v) any extraordinary losses and unusual or non-recurring charges, including,
without limitation, any severance, integration, facilities closing or relocation
costs and curtailments or modifications to pension and post retirement employee
benefit plans in an aggregate amount not to exceed, together with the amounts
added back pursuant to clause (a)(v) of the definition of Operating Subsidiaries
Consolidated Adjusted EBITDA, (1) $2,500,000 in fiscal year 2018, (2) $1,500,000
(plus an additional $400,000 in respect of severance costs, $300,000 in respect
of legal costs, $200,000 in respect of consulting costs and $600,000 in respect
of restructuring costs, in each case, if and to the extent described on Exhibit
A to the Third Amendment) in fiscal year 2019 and (3) $500,000 in any fiscal
year thereafter;”

 

(ii)         Clause (xii) thereof is hereby amended and restated in its entirety
as follows:

“(xii) one-time, non-recurring customary and documented costs and expenses
deducted from net income during such period in connection with (A) the making of
the Loans and the negotiation, execution and delivery of the Financing
Documents, (B) the negotiation, execution and delivery of the Term Loan
Financing Documents and the consummation of the transactions contemplated
thereunder, in an aggregate amount with respect to clauses (A) and (B) not to
exceed $350,000 and (C) the negotiation, execution and delivery of the Third
Amendment and the related amendment to the Term Loan Credit Agreement, in an
aggregate amount with respect to this clause (C) not to exceed $500,000; and”

 

(iii)       Clause (d) thereof is hereby amended and restated in its entirety as
follows:

“(d)       without duplication and to the extent included in determining such
Net Income of the Company, any extraordinary or non-recurring non‑cash gains (or
plus extraordinary non‑cash losses) for such period and any gains (or plus
losses) realized in connection with any Asset Disposition by the





-3-

MidCap / Williams / Amendment No. 3 to Credit Agreement




 

Company during such period (other than gains in an amount not to exceed $638,940
received from the settlement with Innova Global Inc. in connection with the
Asset Disposition of Braden Manufacturing, L.L.C.), all determined on a
consolidated basis in accordance with GAAP.”

(f)         The definition of “Operating Subsidiaries Consolidated Adjusted
EBITDA” in Section 1.1 of the Original Credit Agreement is hereby amended as
follows:

(i)          Clause (v) thereof is hereby amended and restated in its entirety
as follows:

“(v) any extraordinary losses and unusual or non-recurring charges, including,
without limitation, any severance, integration, facilities closing or relocation
costs and curtailments or modifications to pension and post retirement employee
benefit plans in an aggregate amount not to exceed, together with the amounts
added back pursuant to clause (a)(v) of the definition of Corporate Adjusted
EBITDA, (1) $2,500,000 in fiscal year 2018, (2) $1,500,000 (plus an additional
$400,000 in respect of severance costs, $300,000 in respect of legal costs,
$200,000 in respect of consulting costs and $600,000 in respect of restructuring
costs, in each case, if and to the extent described on Exhibit A to the Third
Amendment) in fiscal year 2019 and (3) $500,000 in any fiscal year thereafter;”

 

(ii)         Clause (d) thereof is hereby amended and restated in its entirety
as follows:

(g)         “(d)      without duplication and to the extent included in
determining such Consolidated Net Income of the Company, any extraordinary or
non-recurring non‑cash gains (or plus extraordinary non‑cash losses) for such
period and any gains (or plus losses) realized in connection with any Asset
Disposition by the Operating Subsidiaries during such period (other than gains
in an amount not to exceed $638,940 received from the settlement with Innova
Global Inc. in connection with the Asset Disposition of Braden Manufacturing,
L.L.C.), all determined on a consolidated basis in accordance with GAAP.”

(h)         The definition of “Permitted Investments” in Section 1.1 of the
Original Credit Agreement is hereby amended by amending and restating clause (k)
thereof as follows:

“(k)       non-cash Investments consisting solely of the entry into Permitted
Servicing Joint Ventures by the services division of any Credit Party or a
Subsidiary of a Credit Party provided that the Credit Parties and the
Subsidiaries of the Credit Parties shall not be party to more than seven (7)
Permitted Servicing Joint Ventures at any given time in addition to the
Permitted Servicing Joint Ventures existing on the Closing Date;”

(i)          Section 2.2(d) of the Original Credit Agreement is hereby amended
and restated in its entirety as follows:





-4-

MidCap / Williams / Amendment No. 3 to Credit Agreement




 

“Collateral Management Fee.  From and following the Third Amendment Effective
Date, Borrowers shall pay Agent on the first day of each month, for its own
account and not for the benefit of any other Lenders, a fee in an amount equal
to $4,000.  The collateral management fee shall be deemed fully earned when due
and payable and, once paid, shall be non-refundable.”

(j)          Section 2.2(f) of the Original Credit Agreement is hereby amended
and restated in its entirety as follows:

“Deferred Revolving Loan Origination Fee. If Lenders’ funding obligations in
respect of the Revolving Loan Commitment under this Agreement terminate for any
reason (whether by voluntary termination by Borrowers, by reason of the
occurrence of an Event of Default or otherwise) prior to the Commitment Expiry
Date, Borrowers shall pay to Agent, for the benefit of all Lenders committed to
make Revolving Loans on the Closing Date, a fee as compensation for the costs of
such Lenders being prepared to make funds available to Borrowers under this
Agreement, equal to an amount determined by multiplying the Revolving Loan
Commitment by the following applicable percentage amount:  2.00% for the first
two years following the Closing Date, 1.50% for the third year following the
Closing Date, and 1.00% thereafter; provided that no such fee shall be payable
within 90 days of the Commitment Expiry Date. All fees payable pursuant to this
paragraph shall be deemed fully earned and non-refundable as of the Closing
Date.”

(k)         Section 4.1 of the Existing Credit Agreement is hereby amended is
hereby amended by adding new clause (i) at the end thereof:

“(i)        Simultaneously with the delivery of each set of financial statements
referred to in Section 4.1(a), the Borrower shall provide to the Agent a monthly
report of (i) margin calculations by contract, (ii) backlog by contract and
(iii) conversion rates for backlog by contract, in each case in such form as the
Agent may reasonably request.”

(l)          Section 6.2 of the Original Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“Section 6.2    Total Net Leverage Ratio.  Subject to Section 6.5 below,
commencing with the fiscal quarter ended December 31, 2018, Credit Parties will
not permit the Total Net Leverage Ratio for the Credit Parties on a consolidated
basis for any Defined Period ending on and as of the last day of a fiscal
quarter set forth below to be greater than the ratio set forth opposite such
Defined Period below:

 

Fiscal Quarter Ending

Total Net Leverage Ratio

December 31, 2018

4.00:1.00

March 31, 2019

4.00:1.00

June 30, 2019

4.00:1.00

September 30, 2019

4.00:1.00

December 31, 2019

4.50:1.00

 





-5-

MidCap / Williams / Amendment No. 3 to Credit Agreement




 

Fiscal Quarter Ending

Total Net Leverage Ratio

March 31, 2020

4.50:1.00

June 30, 2020

4.50:1.00

September 30, 2020

4.50:1.00

December 31, 2020

4.00:1.00

March 31, 2021

4.00:1.00

June 30, 2021

3.50:1.00

September 30, 2021

3.50:1.00

December 31, 2021

3.25:1.00

March 31, 2022

3.00:1.00

June 30, 2022

3.00:1.00

September 30, 2022

2.75:1.00”

 

(m)        The table contained in Section 6.3 of the Original Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

Fiscal Quarter Ending

Minimum Consolidated
Adjusted EBITDA

December 31, 2018

$9,250,000

March 31, 2019

$9,250,000

June 30, 2019

$9,500,000

September 30, 2019

$9,500,000

December 30, 2019

$9,500,000

March 31, 2020

$9,500,000

June 30, 2020

$9,750,000

September 30, 2020

$9,750,000

December 30, 2020

$10,000,000

 





-6-

MidCap / Williams / Amendment No. 3 to Credit Agreement




 

 

Fiscal Quarter Ending

Minimum Consolidated
Adjusted EBITDA

March 31, 2021

$10,500,000

June 30, 2021

$11,000,000

September 30, 2021

$12,000,000

December 31, 2021

$12,500,000

March 31, 2022

$13,000,000

June 30, 2022

$13,500,000

September 30, 2022

$14,000,000

 

(n)         The proviso to Section 6.5 of the Original Credit Agreement is
hereby amended by replacing (i) the words “Total Leverage Ratio” contained
therein with the words “Total Net Leverage Ratio” and (ii) the references to
“December 31, 2019” contained therein with “September 30, 2019”.

(o)         Annex A (Commitment Annex) to the Original Credit Agreement is
hereby replaced in its entirety with Exhibit B attached hereto.

(p)         Footnotes 3 and 5 in the Attachments to Exhibit B (Compliance
Certificate) to the Original Credit Agreement are hereby amended by replacing
the references to “December 31, 2019” contained therein with “September 30,
2019”.

(q)         Attachments 1(A), 1(B) and 1(C) to Exhibit B (Compliance
Certificate) to the Original Credit Agreement are hereby replaced in their
entirety with Exhibit C attached hereto.

3.            Representations and Warranties; Reaffirmation of Security
Interest.  Each Borrower hereby confirms that all of the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects (without duplication of any materiality qualifier in the text
of such representation or warranty) with respect to such Borrower as of the date
hereof except to the extent that any such representation or warranty relates to
a specific date in which case such representation or warranty shall be true and
correct in all material respects (or, in the case of any representation or
warranty that is, by its terms, qualified by materiality, in all respects) as of
such earlier date.   Nothing herein is intended to impair or limit the validity,
priority or extent of Agent’s security interests in and Liens on the
Collateral.  Each Borrower acknowledges and agrees that the Credit Agreement,
the other Financing Documents and this Agreement constitute the legal, valid and
binding obligation of such Borrower, and are enforceable against such Borrower
in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

4.          Conditions to Effectiveness.  This Agreement shall become effective
as of the date on which each of the following conditions have been satisfied, as
determined by Agent in its sole discretion:





-7-

MidCap / Williams / Amendment No. 3 to Credit Agreement




 

(a)         each Borrower shall have delivered to Agent this Agreement, executed
by an authorized officer of such Borrower;

 

(b)         each Borrower shall have delivered to Agent a duly executed copy of
an amendment to the Term Loan Credit Agreement, in form and substance reasonably
satisfactory to Agent;

 

(c)         Agent shall have received a duly executed copy of a consent of the
Term Loan Agent under the Intercreditor Agreement, in form and substance
reasonably satisfactory to Agent;

 

(d)         all representations and warranties of Borrowers contained herein
shall be true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct in all material respects (or, in the case of any
representation or warranty that is, by its terms, qualified by materiality, in
all respects)as of such earlier date (and such parties’ delivery of their
respective signatures hereto shall be deemed to be its certification thereof);
and

(e)         prior to and after giving effect to the agreements set forth herein,
no Default or Event of Default shall exist under any of the Financing Documents.

5.          Post-Closing Obligations.

(a)         Canadian Guarantee and Security Agreements.  Within sixty (60) days
(or such later time as Agent may agree in its reasonable discretion) after the
date hereof, Borrowers shall:

(i)          cause each of WISG Canada Ltd., a British Columbia, Canada
corporation, WISG Nuclear Ltd., a British Columbia, Canada corporation and WISG
Electrical Ltd., a British Columbia, Canada corporation (collectively, the
“Canadian Subsidiaries” and each, a “Canadian Subsidiary”) to become Guarantors
under the Credit Agreement and to execute and deliver to Agent, a guaranty, in
form and substance reasonably acceptable to Agent, jointly and severally
guaranteeing the Obligations of the other Credit Parties under the Financing
Documents;

(ii)         furnish to Agent a description of the material real and personal
properties of each Canadian Subsidiary, in each case, in form and substance
reasonably satisfactory to Agent;

(iii)       cause each Canadian Subsidiary to execute and deliver such
assignments, pledges and security agreements as specified by, and in form and
substance reasonably satisfactory to Agent, in each case, securing the payment
of all Obligations of such Canadian Subsidiaries under the Financing Documents
and granting Liens on all properties of such Canadian Subsidiary provided,
 however, that no security interest in fee‑owned real property shall be required
unless requested by Agent;

(iv)        take and cause each Canadian Subsidiary to take or cause to be
taken, whatever action (including, without limitation, the filing of Personal
Property Security Act (Ontario) financing statements, the giving of notices and
the endorsement of notices on title documents) may be necessary or advisable in
the reasonable opinion of Agent to vest in Agent (or





-8-

MidCap / Williams / Amendment No. 3 to Credit Agreement




 

in any representative of Agent designated by it) valid, perfected Liens on the
properties purported to be subject to the pledges, assignments and security
agreements delivered pursuant to this Section 5(a), enforceable against all
third parties in accordance with their terms, subject to Permitted Liens;

(v)         cause Williams Industrial Services Group, L.L.C. to execute and
deliver to Agent, a supplement to the relevant Security Document (or another
pledge agreement in substantially identical form, if needed) pledging 100% of
the Equity Interests held by Williams Industrial Services Group, L.L.C. in WISG
Canada Ltd. and with all documents delivered pursuant to this Section 5(a)(v) to
be in form, scope and substance reasonably satisfactory to Agent; and

(vi)        do, execute, acknowledge, deliver, record, file and register any and
all such further acts, deeds, conveyances, pledge agreements, deeds of trust,
trust deeds, assignments, financing statements, notices of assignment,
transfers, certificates, collateral access agreements, assurances and other
instruments as Agent may reasonably require in order to carry out more
effectively the purposes of this Section 5(a), and cause each of the Canadian
Subsidiaries to do so.

(b)         Equity Rights Offering.  On or before March 13, 2020, Williams
Industrial Services Group Inc. (“WISG”) shall have completed that certain
offering of subscription rights to shareholders of WISG to purchase shares of
WISG’s common stock in an amount not less than $7,000,000 as more fully
described in WISG’s registration statement filed with the SEC on or about
November 14, 2019.

6.          Fees.  In consideration of Agent’s agreement to enter into this
Agreement, Borrowers agree to pay Agent, for the benefit of all Revolving
Lenders in accordance with their Pro Rata Share of the Revolving Loan
Commitments, an amendment fee in the amount of $150,000 (the “Amendment
Fee”).  Such Amendment Fee shall be fully earned, due and payable on the Third
Amendment Closing Date,  and, once paid, is non-refundable.  Borrowers hereby
authorize Agent to deduct the Amendment Fee from the proceeds of one or more
Revolving Loans made under the Credit Agreement.

7.          Release.  In consideration of the agreements of Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, other than with respect to the
agreements of the Lenders specifically set forth herein, each Borrower,
voluntarily, knowingly, unconditionally and irrevocably, with specific and
express intent, does hereby fully and completely release, acquit and forever
discharge each of Agent, Lenders, and each their respective parents,
subsidiaries, affiliates, members, managers, shareholders, directors, officers
and employees, and each of their respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Released Parties”), of and from any
and all actions, causes of action, suits, debts, disputes, damages, claims,
obligations, liabilities, costs, expenses and demands of any kind whatsoever, at
law or in equity, whether matured or unmatured, liquidated or unliquidated,
vested or contingent, choate or inchoate, known or unknown, arising out of,
arising under or related to the Financing Documents that such Borrower has
against the Released Parties or any of them (whether directly or indirectly)and
that arise from events occurring before the date hereof.  Borrower acknowledges
that the foregoing release is a material inducement to Agent’s and each Lender’s
decision to enter into this Agreement and agree to the modifications
contemplated hereunder, and has been relied upon by Agent and Lenders in
connection therewith.





-9-

MidCap / Williams / Amendment No. 3 to Credit Agreement




 

8.          No Waiver or Novation.  The execution, delivery and effectiveness of
this Agreement shall not, except as expressly provided in this Agreement,
operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Original Credit Agreement, the other Financing
Documents or any other documents, instruments and agreements executed or
delivered in connection with any of the foregoing.  Nothing herein is intended
or shall be construed as a waiver of any existing Defaults or Events of Default
under the Credit Agreement or the other Financing Documents or any of Agent’s
rights and remedies in respect of such Defaults or Events of Default.  This
Agreement (together with any other document executed in connection herewith) is
not intended to be, nor shall it be construed as, a novation of the Credit
Agreement.

9.          Affirmation.  Except as specifically amended pursuant to the terms
hereof, each Borrower hereby acknowledges and agrees that the Original Credit
Agreement and all other Financing Documents (and all covenants, terms,
conditions and agreements therein) shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by such Borrower.  Each
Borrower covenants and agrees to comply with all of the terms, covenants and
conditions of the Original Credit Agreement and the other Financing Documents,
notwithstanding any prior course of conduct, waivers, releases or other actions
or inactions on Agent’s or any Lender’s part which might otherwise constitute or
be construed as a waiver of or amendment to such terms, covenants and
conditions.

10.        Miscellaneous.

(a)         Reference to the Effect on the Credit Agreement.  Upon the
effectiveness of this Agreement, each reference in the Original Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import
shall mean and be a reference to the Original Credit Agreement, as amended by
this Agreement.  Except as specifically amended above, the Original Credit
Agreement, and all other Financing Documents (and all covenants, terms,
conditions and agreements therein), shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by each Borrower.

(b)         Governing Law.  THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS
RELATING HERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW
OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

(c)         Incorporation of Credit Agreement Provisions.  The provisions
contained in Section 11.6 (Indemnification), Section 12.8(b) (Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.

(d)         Headings.  Section headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

(e)         Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument.  Delivery of an
executed counterpart of this Agreement by facsimile or by electronic mail
delivery of an electronic version (e.g., .pdf or .tif file) of an executed
signature page shall be effective as delivery of an original executed
counterpart hereof and shall bind the parties hereto.





-10-

MidCap / Williams / Amendment No. 3 to Credit Agreement




 

(f)         Entire Agreement.          This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

(g)         Severability.  In case any provision of or obligation under this
Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

(h)         Successors/Assigns.  This Agreement shall bind, and the rights
hereunder shall inure to, the respective successors and assigns of the parties
hereto, subject to the provisions of the Credit Agreement and the other
Financing Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 



-11-

MidCap / Williams / Amendment No. 3 to Credit Agreement




 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.

 

 

 

 

AGENT:

MIDCAP FUNDING IV TRUST,

 

as Agent

 

 

 

By:

Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

By:

/s/ Maurice Amsellem

 

Name:

Maurice Amsellem

 

Title:

Authorized Signatory

 

 

LENDER:

MIDCAP FUNDING IV TRUST,

 

as a Lender

 

 

 

By:

Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

By:

/s/ Maurice Amsellem

 

Name:

Maurice Amsellem

 

Title:

Authorized Signatory

 

 

[Signatures Continue on Following Page]

 





MidCap / Williams / Amendment No. 3 to Credit Agreement




 

 

 

 

BORROWERS:

 

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

 

GLOBAL POWER PROFESSIONAL SERVICES INC.

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

WILLIAMS SPECIALTY SERVICES, LLC

 

WILLIAMS PLANT SERVICES, LLC

 

WILLIAMS GLOBAL SERVICES, INC.

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

BRADEN HOLDINGS, LLC

 

STEAM ENTERPRISES, LLC

 

GPEG, LLC

 

 

 

By:

/s/ Randall R. Lay

 

Name:

Randall R. Lay

 

Title:

Chief Financial Officer

 

MidCap / Williams / Amendment No. 3 to Credit Agreement

 

